 UNITED STATES DISTRICT COURT
 SOUTHERNDISTRICTOFNEWYORK


 FAIR HOUSING JUSTICE CENTER, INC., JANE
 DOE and JOHN DOE,

                    Plaintiffe,                               18Civ. 3196 (VSB) (RWL)

                              V.


 HOWARD A. ZUCKER, in his official capacity as
 Commissioner ofthe New York State Department of
 Health, THE NEW YORK STATE DEPARTMENT
 OF HEALTH, ELMYORK LLC, MADISON
 YORK ASSISTED LWTNG COMMUNITY, LLC,
 MADISON YORK REGO PARK LLC, and
VILLAGE HOUSING DEVELOPMENT FUND
CORPORATION,

                   Defendants.




                     STIPULATION AND PROPOSED PROTECTIVE ORDER

         WHEREAS,thePartieshavingagreedtothefollowingtenns ofconfidentiality, and
theCourthavingfoundthatgoodcauseexists fortheissuanceofanappropriatelytailored
confidentiality order pursuant to Rule 26(c) ofthe Federal Rules ofCivil Procedure, it is
hereby

         ORDEREDthatthe following restrictions andprocedures shall applyto the

information anddocuments exchangedbytheparties inconnection withthepre-trial phase
of this action:


         1.       Counsel for anyparty or non-party may designate any document or

information, in whole orin part, asconfidential if counsel detennines, in good faith, that
such designation is Confidential Information. "Confidential information" shall include
  (i) anyparty's taxreturns; (ii) anyparty's non-public business information; (iii) any
  individual's(includingwithoutlimitation, residentsorapplicantsforresidencyatany
 adult carefacility) "Personally Identifying Information" (individual contact information.

 current orformer employment information, family history, dateofbirth, social security
 number, banking, credit, government benefits, and other financial information); (iv) all
 documents relatedto anytesting conductedbytheFairJusticeHousing Center, Inc.
 ("FHJC"), including, but not limited to, training materials for testers created bythe
 FHJC, investigative documents created bytheFHJC andanypersonally Identifying
 Information concerning FHJC testers or employees; (v) all documents reflecting medical
 information for Plaintififs JaneDoe andJohn Doe or any resident or applicant for

 residency at anyadult care facility; (vi) the names ofJaneDoeandJohnDoe; (vii) all
 documents and infonnation which concern or relate to the personal health information or

mental health information ofany individual, including but not limited to, documents and

infonnation covered by the Health Insurance Portability andAccountability Act of 1996

("HIPAA");(viii) allnon-publicdocumentsandinfonnationderivedtherefrom,relatingto
theoperations oftheNewYork StateDepartment ofHealth("DOH");(ix) anyother
documents or infonnation which counsel in good faithreasonably contends is confidential;
and (x) testimony, analysis, reports, or other documents about or whichreference the

documents andinfomiation covered byparagraph 1 (i) through (ix) above. Nothingherein
shall negate or obviate anyrequirement or obligation ofconfidentiality independent ofthis
Stipulation and Order.

       2.     "Non-public documents and information" shall be defined as records that are

not available to the public under the Freedom oflnfonnation Law (Public Officers Law.
 Article 6).

         3.      Infonnation anddocuments designated by a party or non-party as
 confidential will be stamped "CONFIDENTIAL. " To designate Confidential Material in

 testimony (orinexhibits referredto therein), theProducingPartyshall either: (a) makean
 oralstatementtothateffectontherecord, or(b) notifytheRecipientm writingatanytime
 up until thirty (30) days after receipt ofthe transcript.

        4.       The terms ofthis Stipulation andOrder areapplicable to information produced
 bya Non-Party in this Acdon anddesignated as Confidential Material. Suchinfonnation

 producedbyNon-Pardesin connection withthisAction isprotected bytheremedies and
reliefprovidedbytfais Stipulation andOrder. Nothingintheseprovisions shouldbe
constmed asprohibiting a Non-Party from seeking additional protections. la the event that

anypartyobtainsinfonnationordocuments froma Non-Partythatanotherpartybelievesis
confidential, anyparty may designate such information Confidential Material pursuant to this
Stipulation andOrderandit shallbetreated assuchin accordancewiththisAgreement.
        5.      The Confidential Infonnation disclosed will be held and used by the
person receiving such information solely for use in connection with the action.

        6.      In the event a party challenges another party's designation of

confidentiality, counsel shall make a goodfaith effort to resolve the dispute, andin the
absence of a resolution, the challenging party may seek resolution by the Court. The

challenged document or infonnation shall remain Confidential Information until such

time astheCourt rules orthepartyornon-partyproducingtheinformation agreesthat it
is not. Nothingin this Protective Orderconstitutes anadmission by anyparty that

Confidential Infonnationdisclosedinthis caseisrelevant oradmissible. Eachparty
 reserves the right to object to the use or admissibility ofthe Confidential Infonnation.

         7.      The parties should meet and confer if any production requires a
 designation of "For Attorneys' or Experts' Eyes Only. " All other documents

 designated as"CONFIDENTIAL" shall not be disclosed to anypeison, except:
                a.     Personnel ofPlaintiffs or Defendants who are actually assisting m
        thepreparation ofthis action fortrial orotherproceedings herein;

                b.     The requesting party and counsel, including in-house counsel;
                c.     Employees of such counsel assigned to and necessary to assist in the
        litigation;

                d.     Consultants or experts assisting in the prosecution or defense of the

        matter, to the extent deemed necessary by counsel;

                e.     The Court (including the mediator, or other person having access to
        anyConfidential Informationbyvirtue ofhisorherpositionwiththeCourt);
               f.     Depositionortrialwitnesses orpersons contactedbya partybased
       on a good faith belief that suchpersons may be witnesses at trial or depositions,
       to theextentreasonablynecessaryinconnectionwiththeirpotential testimony or
       in preparation therefor;

               g.     court reporters, stenographers, videographers andtheu-staff; and

               h.     anyotherperson asto whom thePartiesagreeinwriting.

       8.      Beforedisclosing ordisplayingthe Confidential Information to anyperson
listed in section 7(d), 7(f), and 7(h) above, counsel must:

               a.     Infonn theperson ofthe confidential nature ofthe infonnation or

       documents;
                b.     Infonn the person that this Court has enjoined the use ofthe

        information or documents byhim/herforanypurpose otherthanthis litigation
        andhasenjoined the disclosure ofthe information or documents to any other
        person; and

               c.      Require eachsuchpersonto signanagreement to beboundbythis
        Order in the form attached hereto as ExhibitA.

        9.     The disclosure ofa document or information without designating it as
 "confidential" shall not constitute a waiver ofthe right to designate such document or

 infonnation as Confidential Information, and the failure to designate Confidential Matenal

 maybecorrected byfheProducing Partybywritten notification to theRecipient promptly
upon discovery ofthe failure to designate. Once designated Confidential, the document or

information shall thenceforth betreated asConfidential Information subject to all the
terms ofthis Stipulation and Order.

        10.    Confidential Infonnationexchangedin discoveryshaUbemaintainedby
the receiving party in a manner that is secure and confidential.

       11.    Pursuant to Federal Rule ofCivil Procedure 502 and 26(b)(5)CB),
inadvertent disclosure ofprivileged communications shall not constitute a waiver ofthe

privilege in this matter provided the parties follow the steps set forth in Rule 502 and

26(b)(5)(B). Federal Rule ofCivil Procedure 502 and26(b)(5)(B) shall governthereturn
anduse ofdocuments produced in discovery which aresubject to a claun ofprivilege orof
protection asta-ialpreparation material andthedetennination ofclaims ofprivilege and/or
protection regardingsuchdocuments, andthis Stipulation andOldershall beinterpreted to
provide the maximum protection allowed by Federal Rule of Evidence 502(d) and
 26(b)(5)(B).
          12.    Notwithstanding the designation of information as "Confidential" in

 discovery, there is no presumption that such information shall be filed with the Court

 under seal. The parties shall follow the Court's procedures with respect to filing under
 seal.


         13.     Nothinginthis Stipulation andOrdershallbeconstrued to limit, modify, or
 interfere in anymannerwith:

                   a. the disclosure obligations ofDOH under FOILand related state law.

                       regulations, andjudicial decisions;

                   b. the interpretation, application, and implementation by DOH, its public
                       access officers, andstate courts, ofFOILandrelated state law, regulations,
                      andjudicial decisions;

                   c. DOH's or its employee's or official's use infhe ordinary course ofbusiness

                      and as pennitted by law outside ofthis action ofdocimients and

                      infonnation designated asConfidential in fhis action that they legally have
                      intheir possession and which werenot received through discovery in this
                      action; or

                  d. anyproducingparty's use ofits own ConfidentialMaterial.

         14.    Nothing in this Stipulation and Order shall prohibit anyParty from usingor
disclosing Disclosure or Discovery Material in response to a subpoena, court order, or other

compulsory process requiring production ofDisclosure or Discovery Material or in

connection wifha criminal or administrative investigatioii by anygovernment or

governmental body, grandjury proceedings, orthetrial orpretrial procedures andpreparation


                                                6
 of a criminal or administrative case. Ifa Party is served with a subpoena or a court order

 issued in another litigation, investigation, orproceeding that compels disclosure ofany

 infonnation oritems designated inthisAction as"CONFIDENTIAL, " thatPartymust, except
 where a court orders otherwise:

                   a. notifyinwritmgtheDesignatingPartyfourteen(14) dayspriortoproducing
                       such "CONFIDENTIAL"infomiation. Suchnotice shallincludea copyof
                       the subpoenaorcourt orderissuedin anotherlitigation, investigation, or
                       proceeding; or

                   b. give telephonic notice and written notice by email to counsel for the

                       Designating Party fourteen (14) days prior to producing such

                       "CONFIDENTIAL" infonnation. Suchnotice shall include a copyofthe
                       subpoenaorcourt orderissuedin anotherlitigation, investigation, or
                      proceeding.

        ThePartyserved witha subpoenaor a courtorderissuedin anotherlitigation,
investigation, or proceeding must also promptly notify in writing the Non-Party who caused

the subpoena or order to issue in the other litigation that some or all of the material covered

by the subpoena or order is subject to fhis Stipulation and Order. Suchnotification shall

include a copy ofthis Stipulation and Order.

       In no event shall production or other disclosure ofthe "CONFIDENTIAL"information

pursuant to the subpoena or court order issued in another litigation, investigation, or

proceeding bemadebefore fourteen (14) days following the date on whichnotice is given to
theDesignating Party. IftheDesignating Party timely seeks a protective order, theParty
served with the subpoena or court order shall not produce anyinformation designated in this
 Actionas"CONFIDENTIAL"beforea detenninationbythecourtfrom whichthesubpoenaor
 order issued, unless the Partyhas obtained the Designating Party's permission. The

 Designating Party shall beartheburden and expense ofseekingprotection in that coxirt ofits
 confidential material.

        Despitetheabove,innoevent shallanyPartyberequiredto submitto contempt or
violatea courtorderprovidedit hasactedingoodfaithto promptly advisetheDesignating
Party ofthe subpoena or orderrequiring disclosure ofdocuments designated as

"CONFIDENTIAL"(unless specificallyprohibited by court order).

        15.     BystipulatingtofheentryofthisProtectiveOrdernoPartywaivesanyrightit
otherwisewouldhaveto objectto disclosingorproducinganyinfomiationoritemonany
groundnot addressedinfhisProtective Order. Similarly, noParty waivesanyrightto object
on anyground to use in evidence ofanyofthematerial covered by this Protective Order.

        16.    At theconclusion oflitigation, Confidential Infonnation andanycopies
thereofshallbepromptly (andinnoevent laterthan60 daysafterentry offinaljudgment
no longer subject to further appeal) returned to the producing party or certified as

destroyed, exceptthat theparties' counsel shallbepennitted to retain theirworkingfiles
on the condition that those files will remain protected.
SO STIPULATEDAND AGREED.


FOR PLAINTIFFS:


MOBILIZATION FORJUSTICE, INC.



By:
      -"7         ^.            Dated:   ft&, -^0   ,
                                                        2019
       Kevin M. Cremin
       JotaBorgmann
       Tanya Kessler
       100WUliams Street
       NewYork, NY 10038
       Tel: 212-417-3700
  FORDEPENDANTS;

  LETmAJAMES
 Attorney General oftfie State ofNewYork
 Attorney for StateDefendants

 By:                                              Dated: Pg^ 1*1W^ 2°, 2019
        John P. Gasior
        ErinR. MoAIister
        Assistant Attorneys General
        28 LibertyStreet
        NewYork, NewYork 10005
        (212)416-8570
        (212)416-6236

 O'Comiell and Afonowitz

                                                                           LLC.
                                                                              ,


MadisonYorkRegoParkLLC                                         ^~ ° --"./ , -,


                                                 Dated: ^CC. ^^> , 2019
       MichaafV. Hav^ylchak
       54 State Street
       Albany,NewYork 12207
       (518)462-5601



Hintttan Straub,P.C.
Attorneys of Defeiidant Village Housing Development CorpCQfition

By;.    /"^.               '          ".         D.M/<^' ^ _, 2019
       DavidT. Luntz
       121 StateStreet
       Albany, New York 12207
       (518)436-0751



                                                                                  1/7/2020


                                            10
                                           EXHIBIT A


        Theundersigned hereby acknowledges that he/shehasreadthe Stipulation and Protective
 OrderRegardingConfidential Infonnation entered in theUnited States District Court for the
 Southern District ofNew York in the action entitled Fair Housing Justice Center, Inc., et al. v.

 HowardA. Zucker, inhisofficialcapacity asCommissioner oftheNewYorkStateDepartment of
Health,, et al., 18 Civ. 3196 Q^SB) (RWL), and understands the tenns thereof.

        Theundersigned agrees not to usetheConfidential Information defined therein fbrany
purpose other thanin connection wifhtheprosecution or defense ofthis case, andwill not
disclose the Confidential Information except intestimony taken inthis case.




Date




Signature



Print Name




Occupation




                                               11
